     Case 2:19-cv-01033-APG-EJY Document 78 Filed 08/04/21 Page 1 of 3




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    STEVEN COHEN,                                           Case No. 2:19-cv-01033-APG-EJY
 5                   Plaintiff,
                                                                           ORDER
 6           v.
 7    RICHARD WHITLEY, in his official capacity
      as Director of the STATE OF NEVADA
 8    DEPARTMENT OF HEALTH AND
      HUMAN SERVICES (DHHS), et al.,
 9
                     Defendants.
10

11

12          Pending before the Court are Plaintiff’s Motion to File Under Seal (ECF No. 63) and

13   Plaintiff’s Emergency Motion for Docket Correction, or in the Alternative, Motion to Extend Time

14   for Service of Process (ECF No. 66).

15   I.     Plaintiff’s Motion to Seal is denied.
16          On May 10, 2021, Plaintiff filed a Motion for Leave to file proposed summonses under seal
17   because they may include Defendants’ home addresses. ECF No. 63. Plaintiff also requests that his
18   Fifth Amended Complaint be filed under seal because “sensitive medical information will be central
19   to the issues before the Court.” Id. at 3. Plaintiff did not file these documents under seal pending
20   the Court’s order on his Motion.
21          As the party seeking to seal a judicial record, Plaintiff must meet his burden of overcoming
22   the strong presumption in favor of access and public policies favoring disclosure. Kamakana v. City
23   and Cnty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (holding that those who seek to
24   maintain the secrecy of documents attached to dispositive motions must meet the high threshold of
25   showing that “compelling reasons” support secrecy).        However, where a party seeks to seal
26   documents attached to a non-dispositive motion, the “public policies that support the right of access
27   to dispositive motions … do not apply with equal force …” and require only a showing of good
28   cause to seal. Id. at 1179-1180.
                                                     1
     Case 2:19-cv-01033-APG-EJY Document 78 Filed 08/04/21 Page 2 of 3




 1           Courts with the Ninth Circuit are generally in agreement that a request to seal the complaint

 2   or material attached to the complaint is considered “dispositive” for purposes of a sealing request.

 3   See, e.g., Birch v, Delporto, 2019 WL 2298699, at *2 (D. Nev. May 30, 2019); Billman Prop., LLC

 4   v. Bank of America, N.A., 2015 WL 575926, at *1 (D. Nev. Feb. 11, 2015) (collecting cases). The

 5   burden to show compelling reasons is not met by conclusory assertions, but rather the movant must

 6   “articulate compelling reasons supported by specific factual findings.” Kamakana, 447 F.3d at 1178.

 7   When granted, a sealing order must be narrowly tailored. McCurry v. Ocwen Loan Servicing, Inc.,

 8   Case No. 2:16-cv-00191-RFB-PAL, 2016 WL 4926430 (D. Nev. 2016) (citing Press-Enterprise Co.

 9   v. Superior Ct. of Cal., Riverside Cty., 464 U.S. 501, 512 (1984)).

10           The Court has considered Plaintiff’s Motion and the documents sought to be sealed. The

11   Court finds that none warrant sealing.       Plaintiff’s generalized statement that some medical

12   information will come before the Court throughout the proceedings in this case does not provide

13   good cause to seal Plaintiff’s Fifth Amended Complaint. Rather, Plaintiff may request that specific

14   exhibits containing sensitive medical information be sealed if they are filed in the future. The Court

15   has reviewed Plaintiff’s Complaint and the attached exhibits and finds that none require sealing at

16   this time.

17           Further, Plaintiff has not demonstrated good cause to file his proposed summonses under

18   seal. Plaintiff contends that the addresses of the Defendants should be filed under seal because those

19   addresses could be used for “improper purposes.” ECF No. 63 at 3. Plaintiff does not elaborate; nor

20   does he indicate which summonses, of the many he has filed in this case, should be sealed. Plaintiff’s

21   Motion to Seal is therefore denied.

22   II.     Plaintiff’s Emergency Motion for Docket Correction is denied as moot.
23           On April 20, 2021, Judge Gordon granted Plaintiff leave to file a Fifth Amended Complaint
24   and extended the deadline to serve defendant Department of Health and Human Services – Division
25   of Health Care Financing and Policy to June 1, 2021. ECF No. 61. Plaintiff filed his Fifth Amended
26   Complaint on May 21, 2021, with two attached documents containing proposed summonses. ECF
27   No. 65. On May 24, 2021, Plaintiff filed an Emergency Motion for Docket Correction, asking the
28   Clerk of Court to separate and issue the proposed summonses attached to his Complaint so that he
                                                      2
     Case 2:19-cv-01033-APG-EJY Document 78 Filed 08/04/21 Page 3 of 3




 1   could effectuate service by the Court’s June 1st deadline. ECF No. 66 at 4. In the alternative,

 2   Plaintiff asked the Court to extend the service deadline “until a reasonable time has been given for

 3   the Clerk’s Office to review and issue the summonses.” Id. On May 26, 2021, the Clerk of Court

 4   issued the summonses attached to Plaintiff’s Complaint. ECF No. 67. Plaintiff filed executed

 5   summonses on June 1, 2021. ECF No. 68. Because Plaintiff was able to effectuate service by the

 6   Court’s deadline, Plaintiff’s Motion is moot.

 7   III.   Order

 8          Accordingly,

 9          IT IS HEREBY ORDERED that Plaintiff’s Motion to File Under Seal (ECF No. 63) is

10   DENIED.

11          IT IS FURTHER ORDERED that Plaintiff’s Emergency Motion for Docket Correction, or

12   in the Alternative, Motion to Extend Time for Service of Process (ECF No. 66) is DENIED as moot.

13

14          DATED THIS 4th day of August, 2021.

15

16
                                                     ELAYNA J. YOUCHAH
17                                                   UNITED STATES MAGISTRATE JUDGE
18
19

20

21

22

23

24

25

26

27

28
                                                       3
